Citation Nr: 1027789	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  03-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for a left knee disability, 
including as secondary to the service-connected left ankle 
disability. 

2.  Entitlement to an initial rating in excess of 10 percent for 
a left ankle disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico that denied service connection for a left knee 
disability claimed as secondary to ganglion cyst removal.  This 
case was remanded twice for additional development.  In a 
February 2006 decision, the Board of Veterans' Appeals (Board) 
upheld the decision made by RO.  The Veteran appealed to the 
United States Court of Veterans Appeals (now United States Court 
of Appeals for Veterans Claims) (Court).  In April 2007, the 
Court entered an order vacating the February 2006 Board decision 
and remanding the matter to the Board.  In September 2007, 
additional medical evidence was submitted by the Veteran's 
representative, which was accompanied by a waiver of RO review, 
validly executed pursuant to 38 C.F.R. §  20.1304(c).  In October 
2009, the Board requested and independent medical expert opinion.  
In February 2010, the requested opinion was obtained and the 
matter is once again before the Board. 

The Board notes that the Veteran also appealed the issue seeking 
service connection for a left ankle disability claimed as 
secondary to ganglion cyst removal that was denied in an October 
2002 rating decision.  In October 2005, the Board ultimately 
granted service connection for this issue.  A December 2005 
rating decision implemented the grant and assigned a 10 percent 
rating effective June 2, 2002.  The Veteran perfected his appeal 
seeking an increased rating for the left ankle disability and 
that matter is now before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of the 
Veteran's claim has been obtained or requested by the RO.

2.  The medical evidence is in equipoise as to whether the 
Veteran's left knee disability is proximately due to a service-
connected left ankle disability.


3.  The veteran's service-connected residuals of a left ankle 
fracture are manifested by limitation of range of motion and a 
disability picture that more nearly approximates that of a marked 
functional loss due to pain.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, 
the left knee disability is proximately due to a service-
connected left ankle disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).

2.  The criteria for an evaluation of 20 percent, and no higher, 
for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.3, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5024, 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Entitlement to service connection for a left knee disability, 
claimed as secondary to ganglion cyst removal, or secondary to a 
left ankle disability

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time. If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a secondary 
basis for a disability which is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-
connected disability aggravates a nonservice-connected condition, 
a Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre- aggravation baseline level of 
disability for the non-service- connected disability before an 
award of service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

The Board initially notes that there is no evidence that the 
Veteran had a diagnosis or treatment for any left knee injury or 
chronic left knee disability during service, or within the one 
year presumptive period following his separation from active 
service in 1966, see 38 C.F.R. § 3.309(a), nor does he so 
contend.  On review of the records, his service treatment records 
(STR's) show complaints of bilateral knee pain in November 1965 
that included a diagnosis of arthralgia.  However, subsequent 
treatment records, including his report of medical history at the 
time of discharge are silent with respect to any left knee 
disability.  His April 1966 separation examination is normal as 
well.  Furthermore, the Veteran and supporting medical 
documentation indicates that a chronic left knee disability did 
not begin until many post service.  A chronic left knee 
disability has been first diagnosed in 2002, more than 35 years 
after the Veteran left service.  The record reveals that the 
Veteran has claimed entitlement to service connection for a left 
knee disability as secondary to his in-service ganglion cyst 
removal or his service-connected left ankle disability.  As will 
be discussed in further detail below, the Board finds that the 
Veteran is entitled to secondary service connection for a left 
knee disability.  The Board's inquiry will therefore be directed 
exclusively to the secondary service-connection claim.  

Secondary service connection requires (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).  In this case, the Veteran has a 
current diagnosis of small knee effusion, large infrapatellar 
loose body, medial femoral condyle chondromalacia, synovial 
osteochondromatosis of the left knee, and mucinous degeneration 
and posterior horn medial meniscus tear and intraarticular 
ossified body along the infrapatellar space and he is service-
connected for left ankle disability; therefore, Wallin elements 
one and two have been satisfied.

Therefore, the only remaining inquiry is whether the Veteran's 
current left knee disability is proximately due to and/or 
permanently aggravated by his service-connected left ankle 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  In this case, the Board notes that the medical evidence 
is conflicting as to the etiology of the Veteran's left knee 
disability.

San Juan VA Medical Center (VAMC) treatment records dated from 
2002 to 2006 included an October 2002 MRI report that revealed 
that there was small left knee effusion, large infrapatellar 
loose body, and medial femoral condyle chondromalacia.  The 
Veteran was eventually diagnosed with degenerative joint disease 
of the left knee in 2005.  The VA treatment records did not 
address the etiology of the Veteran's left knee disability.

The Veteran underwent a VA examination in August 2002.  However, 
after examination, the examiner found no left knee pathology and 
provided no diagnosis.

The Veteran submitted an examination report and opinion from a 
private physician, Dr. C. C. V., dated in November 2002.  Dr. C. 
C. V. noted that x-rays showed small knee effusion, and a large 
infrapatellar loose body.  Dr. C. C. V. examined the Veteran' 
STR's and offered his diagnosis of traumatic arthritis of the 
left knee with formation of a large loose body on the 
infrapatellar region.  He opined that this disability was related 
to a traumatic injury in service. 

The Veteran was provided a second VA examination in June 2004.  
Following examination, the diagnoses were small knee effusion, 
large infrapatellar loose body, medial femoral condyle 
chondromalacia, synovial osteochondromatosis of the left knee, 
and mucinous degeneration and posterior horn medial meniscus tear 
and intraarticular ossified body along the infrapatellar space.  
The examiner noted that the Veteran's separation examination was 
normal and that there was a long period of time between discharge 
and the first post-service treatment for a left knee disability.  
The examiner found that the Veteran's current left knee 
disability preexisted service and was treated on one occasion 
with a follow-up visit in which he was relieved by aspirin.  The 
examiner opined that the left knee disability was not at least as 
likely as not initially manifested during service or otherwise 
caused by or aggravated by service.  Likewise, the examiner 
opined that the left knee disability was not caused by or 
aggravated by the service-connected removal of a ganglion cyst on 
the left foot. 

In a May 2005 addendum to his November 2002 examination, Dr. C. 
C. V. opined that there was no doubt that the conditions of the 
left knee and the left ankle were related to the lesions that he 
received during training in the Army.  Dr. C. C. V. noted that in 
February 1966 a diagnosis of left knee arthralgia was made, which 
explained why the Veteran was still suffering from a left knee 
condition.  

The Veteran was provided another VA examination in December 2005.  
The same VA examiner that provided the VA examination in June 
2004 indicated that he was unable to state that the Veteran's 
left knee disability was related to service or related to a left 
ankle disability without resorting to mere speculation.

In September 2007, Dr. C. C. V. noted that during the Veteran's 
two years of active duty, he had engaged in strenuous military 
training.  Although, the Veteran's report of medical history and 
examination at the time of discharge were silent with respect to 
a left knee disability, degenerative disease of the joints was a 
slow process.  Severe degenerative changes were obvious on x-rays 
years later.  In regards to the Veteran's ganglion cyst and 
subsequent surgery, such a condition produced pain and discomfort 
when walking and standing and limitations on wearing shoes.  The 
condition put stress on the Veteran's knee joint and eventually 
led to degeneration of the knee joint.  The motions of flexion, 
extension, and rotation were very important in a normal gait.  A 
disease or deformity suffered by the Veteran put stress on his 
knee joint and eventually led to degenerative changes.  Dr. C. C. 
V. made references to a book and supplied copies of excerpts from 
the book to support his findings.  Dr. C. C. V. found that the 
above-mentioned considerations explained why the degenerative 
changes of the left knee were secondary to the condition of the 
ankle and trauma received during military training.  

In a February 2010 independent medical expert opinion, Dr. J. H. 
C. summarized the Veteran's claims file, including STR's, and 
opined that the Veteran's left knee disability was not at least 
as likely as not manifested during service or otherwise caused or 
aggravated by service, nor was it caused or aggravated by the 
removal of a ganglion cyst of the left foot while the Veteran was 
in military service.  

As held by the Court, the credibility and weight to be attached 
to a medical opinion is within the province of the Board.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the benefit 
of the doubt shall be given to the claimant.  38 U.S.C.A. § 
5107(b).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  
The question is whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).

In reviewing the aforementioned medical evidence, the Board 
concludes that the available evidence is at least in relative 
equipoise as to whether the Veteran's left knee disability is 
proximately due to his service-connected left ankle disability.  
While the Board acknowledges in June 2004 that the VA examiner 
provided a negative opinion, that examiner also erroneously 
stated that the Veteran's current left knee disability preexisted 
service.  Furthermore, although Dr. J. H. C. provided a negative 
independent medical expert opinion as to any relationship between 
the Veteran's current left knee disability and service or to a 
service-connected disability, the physician did not provide any 
basis for his opinion.  The Board also acknowledges that Dr. C. 
C. V. submitted several opinions, the last of which clearly 
stated that there was a relationship between the Veteran's left 
knee disability and the service-connected left ankle disability.  
Dr. C. C. V. provided supporting rationale as well as copies of 
reference materials.  The Board recognizes that it could remand 
the case for another opinion to reconcile the different 
conclusions reached by the various physicians; however, given the 
fact that there is a combination of both positive and negative 
evidence, the Board concludes that in this case, as it now 
stands, the evidence of record is at least in relative equipoise 
as to whether the Veteran's left knee disability is proximately 
due to his service-connected left ankle disability.  Therefore, a 
remand is not necessary here to obtain another medical opinion to 
decide the claim as the medical opinions of record are sufficient 
for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it 
is not permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide an 
adequate statement of reasons or bases for its decision to pursue 
such development where such development could be reasonably 
construed as obtaining additional evidence for that purpose).  
Accordingly, resolving the benefit of the doubt in favor of the 
Veteran, the Board will grant service connection for a left knee 
disability as secondary to the Veteran's service connected left 
ankle disability. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Entitlement to an initial rating in excess of 10 percent for 
a left ankle disability

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are based 
on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are 
appropriate when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms that 
would warrant different ratings for each distinct period.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely related 
disease or injury in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. 38 C.F.R. § 4.20.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.

This disability is rated under DCs 5271-5024.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
specific basis for the evaluation assigned.  The additional code 
is shown after a hyphen.  38 C.F.R. § 4.27 (2009).

Under DC 5271, moderate limitation of motion of the ankle 
warrants a 10 percent disability rating, and marked limitation of 
motion of the ankle warrants a 20 percent disability rating.

The average normal range of motion of the ankle is from zero to 
20 degrees of dorsiflexion and from zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Under DC 5024, tenosynovitis is rated on limitation of motion of 
the affected parts, as for degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5024. DC 5024 is listed as part of a group of DCs 
governing disabilities to be rated by analogy to degenerative 
arthritis. Under DC 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
DC 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, the 
disability is to be rated as follows: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, 20 percent; 
with X- ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 
5003.

On August 2002 VA examination, the Veteran reported that he had 
pain and tightness in his left ankle.  The pain was constant.  
The examiner noted that there was no additional limitation of 
motion or functional impairment during flare-ups.  The Veteran 
did not use any assistive devices for his left ankle disability.  
There were no episodes of dislocation or recurrent subluxation.  
Range of motion studies revealed that he had 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  The joint was 
not painful on motion.  It was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  The was no ankle 
instability.  There was no ankylosis and no signs of inflammatory 
arthritis.  The diagnosis included history of ganglion cyst 
excision and no ankle pathology found.  

In a November 2002 report, Dr. C. C. V. included a diagnosis of 
left ankle ganglion cyst and nonunited fracture of the medial 
malleolus of the left ankle.  

On June 2004 VA examination, the Veteran reported moderate to 
severe lateral and posterior aspect left ankle pain.  The pain 
was constant.  He reported that he had no visits to the doctors 
for the past year.  During the last year, he reported acute 
flare-ups of left knee and ankle pain that functionally impaired 
him seven to eight occasions per month in which the pain lasted 
three to four hours.  He didn't use any assistive devices for his 
left ankle disability.  There were no episodes of dislocation or 
recurrent subluxation of the left ankle.  In regards to his 
activities of daily living (ADL's), he could not walk or run, 
play basketball or volleyball, and had difficulty swimming.  He 
reported that he worked as a minister for the past 30 years.  He 
indicated that he had difficulty standing for more than 40 to 50 
minutes.  Range of motion testing revealed that he had 20 degrees 
of dorsiflexion and 20 degrees of plantar flexion.  There was 
pain on the last degree of motion.  He was additionally limited 
by pain on repeat motion.  The examiner specifically found that 
there was objective evidence of painful motion on all movements 
of the left ankle following repetitive motion.  There was no 
fatigue, weakness or lack of endurance.  There was nondisabling 
tenderness to palpation on the lateral aspect of the left ankle.  
There was no crepitus.  He had a normal gait cycle.  There was no 
ankylosis.  The left ankle joints were stable and painful 
following repetitive use.  The diagnoses included pes cavus of 
the left ankle and subchondral contusion with associated 
tibiotalar joint effusion and tenosynovitis with partial tear 
involving the posterior tibialis tendon of the left ankle.  

A June 2005 VA outpatient treatment record noted that the Veteran 
had left foot pain.  

In an October 2006 record, Dr. C. C. V. noted that the Veteran 
came in with complaints of left ankle pain.  It was noted that 
May 2006 x-ray reports revealed Achilles tendinitis, bursitis; 
cavovarus foot, and equinovarus deformity.  Surgery was 
recommended.  On examination, there was visual and palpable 
deformity on the lateral aspect of the ankle due to swelling of 
the synovial sheaths of the peroneal tendons.  There was a 
palpable very painful bony growth distal to the fibula.  The 
ankle had 10 degrees dorsiflexion and 20 degrees of ventral 
flexion.  There was limitation in the abduction and adduction of 
the ankle.  X-rays taken at the time of examination showed a bone 
fragment distal to the medial malleolus suggestive of a nonunited 
fracture or spur.  There was a bone spur arising of the lateral 
tubercule of the talus and soft tissue swelling.  The final 
diagnosis also included post-traumatic arthritis of the left 
ankle.  Dr. C. C. V. noted that the condition of the left foot 
and ankle caused pain, limitation of range of motion, and gait 
problems.  

The Board finds that a 20 percent rating is assignable for the 
entire period because the Veteran has consistently reported 
constant pain and stiffness in the left ankle and there was 
objective evidence of painful motion on all movements of the left 
ankle following repetitive motion as described by the June 2004 
VA examination, which reflects a marked limitation of range of 
motion of the left ankle.  This rating takes into account the 
veteran's complaints of pain and functional limitations and is 
the highest rating available under Diagnostic Code 5271.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Also, the Board finds that there is no basis for a 
"staged" rating pursuant to Fenderson or Hart.  Rather, the 
symptoms shown on examination during the appeal have been 
essentially consistent and fully contemplated by the assigned 
rating.

Other potentially applicable diagnostic codes include DCs 5167 
(loss of use of foot), 5270 (ankylosis of the ankle), 5272 
(ankylosis of the subastragalar or tarsal joint), 5273 (malunion 
of the os calcis or astragalus), and 5274 (astralgalectomy).  
However, there is no competent evidence that the veteran has been 
diagnosed with any of these conditions.  Accordingly, DCs 5167, 
5270, 5272, 5273, and 5274 cannot serve a basis for an increased 
rating in this case.  

This is not a case that raises a claim for a total disability 
rating due to individual unemployability resulting from service-
connected disability (TDIU), as the Veteran reported working as a 
minister for the past 30 years with difficulty standing for more 
than 40 to 50 minutes, during his June 2004 VA examination.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009). 

Finally, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" cases.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

III.  Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the decision above, the Board has granted the Veteran's claim 
for service connection for a left knee disability, and therefore 
the benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met regarding this claim, no harm or 
prejudice to the Veteran has resulted.  See Conway v. Principi, 
353 F.3d 1369, 1375 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

In regards to the claim seeking an initial rating in excess of 10 
percent for a left ankle disorder, the Veteran was not provided a 
notice letter prior to the October 2002 rating decision that is 
on appeal.  Regardless, since that rating decision granted 
service connection and assigned a rating and an effective date 
for the award, statutory notice had served its purpose and its 
application was no longer required.  See Dingess/Hartman, supra., 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Notably, a November 2006 letter also provided the Veteran with 
notice on the "downstream" issues of disability rating and 
effective date criteria.  A March 2007 SSOC readjudicated the 
matters after the Veteran had ample opportunity to respond and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran 
has not alleged that notice as to this matter was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 

Moreover, VA has also fulfilled its duty to assist in obtaining 
the identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the left ankle disability described by the 
Veteran.  Additionally, the Veteran was afforded multiple VA 
examinations.  These VA examinations were fully adequate for the 
purposes of adjudication as they were conducted by qualified 
healthcare providers based upon review of the records, interviews 
with the Veteran, and clinical findings.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




ORDER

Entitlement to service connection for a left knee disability, 
including as secondary to the service-connected left ankle 
disability, is granted.

An initial rating of 20 percent, and no higher, for residuals of 
a left ankle disability is granted, subject to the regulations 
governing the award of VA monetary benefits.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


